Citation Nr: 9900274	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-32 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 10 
percent evaluation.  In February 1998, the RO assigned a 30 
percent disability evaluation to the service-connected PTSD.  
As the 30 percent evaluation is less than the maximum 
available under the applicable diagnostic criteria, the 
veterans claim remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
PTSD is more severely disabling than the 30 percent 
evaluation reflects as a result of such symptoms as sleep 
disturbance, memory lapse, nightmares and difficulty 
concentrating which has caused him to have difficulty at his 
job.  He contends that he spends most of his time alone and 
socially isolates himself and as a result of such symptoms, a 
favorable determination is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the evidence warrants an evaluation of 50 percent for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The service-connected PTSD is manifested by such symptoms 
as a flattened affect, nightmares, flashbacks, irritability, 
anxiety, depression, an inability to sleep, short-term memory 
loss, social isolation, and a need for group therapy and 
medication.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for the service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

The Board finds that the veterans claim for an evaluation in 
excess of 30 percent for PTSD is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of  38 U.S.C.A. § 5107(a) (West 1991).  A claim is 
well grounded where the claimant asserts that a higher rating 
for a service-connected disability is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994);  Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with VAs duty 
to assist a claimant in developing the facts pertinent to his 
claim.  See  38 U.S.C.A. § 5107(b) (West 1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is based upon the resulting occupational and 
social impairment under  38 C.F.R. Part 4,§ 4.125-4.130 
(1996, as amended).  Where entitlement to service connection 
has already been established, and an increase in the 
disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown,  7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, formerly 
as set forth in  38 C.F.R. §§ 4.125-4.132 (1996).   The new 
criteria has been redesignated as  38 C.F.R. §§ 4.125-4.130 
(1997).  See 61 Fed. Reg. 52695-52702 (1996).  Where, as 
here, the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The Board notes that the RO 
has evaluated the veterans PTSD at the 30 percent rate under 
both the prior and the newly revised criteria for such 
disability.  To ensure that the veteran is given every 
consideration with respect to the current appeal, the Board 
will do likewise.  

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411, in effect prior to November 7, 1996, a 30 percent 
disability evaluation for PTSD requires a showing of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  The term definite has 
been defined as distinct, unambiguous, and moderately large 
in degree, and as representing a degree of social and 
industrial inadaptability that is more than moderate but 
less than rather large.  See O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 301, 
303-04 (1993).  A 50 percent disability evaluation for PTSD 
was warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, where by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent disability evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent disability evaluation was 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; for totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or for 
demonstrable inability to obtain or retain employment.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
November 7, 1996 and subsequently, PTSD which is productive 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

Under the newly-revised criteria, a 50 percent disability 
evaluation encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

II.  Factual Background

A May 1997 VA Mental Disorders examination report noted that 
the veteran had worked full-time as a warehouseman at the VA 
in Lexington, Kentucky for the  previous twelve years.  The 
veteran indicated that he was divorced after seventeen years 
of marriage and that he had a daughter, who lived with his 
ex-wife.  The veteran related his service history.  The 
veteran stated that he drank heavily when he first returned 
from Vietnam, but that his drinking had subsided.  He related 
that he drank an average of three beers a day.  The veteran 
described his mood as up and down.  He stated that he 
preferred to be alone and that he had a couple of friends, 
who were also veterans.  He reported that his life had not 
changed over the previous seven years.  He described having 
weekly nightmares and felt that if he watched a war movie, 
that it would lead to memories.  He reported that he was 
irritable, and that his sleep was fair.  The veteran reported 
a history of suicidal ideation, but denied having any current 
suicidal or homicidal ideation, auditory or visual 
hallucinations and delusions.  The veteran indicated that he 
had had one episode of hyperstartled response.  He described 
his energy as okay and his concentration as variable.  

During the May 1997 examination, the veteran was oriented to 
person, place and time.  He appeared somewhat anxious 
throughout the examination.  Prior to questioning, the 
veteran did not display any worsening of anxiety as compared 
to when he described events from Vietnam.  The veteran had 
difficulty with mathematical equations and with spelling the 
word world backwards.  He was able to identify President 
Clinton as the current president, but stated that President 
Reagan was his predecessor.  When the veteran was given a 
hint that someone else preceded President Clinton, he was 
able to recall President Bush without any difficulty.  The 
veteran was given an Axis I diagnosis of mild PTSD and 
alcohol abuse, and he was assigned a Global Assessment 
Functioning (GAF) Score of 80.  It was the further opinion of 
the examiner that the veteran was able to describe events in 
Vietnam with some specificity with no observable change in 
his level of anxiety.  The veteran indicated that he had 
difficulty in relationships with his wife and supervisors; 
however, he stated that he got along very well with other 
veterans, whom he saw several times a week.  The veteran 
related that he was able to work for the previous twelve 
years and that he had missed very little work during that 
time.  The examiner noted that the veterans alcohol abuse 
was a complicating factor which had an impact on his sleep, 
mood and caused him to become irritable.  

VA outpatient reports, dating from October 1997 to January 
1998, include an October 1997 VA intake assessment.  At that 
time, the veteran complained of depression, irritability and 
an increasing difficulty with memory and concentration.  The 
veteran reported having periods of withdrawal, but stated 
that he had a good relationship with his daughter.  He also 
related that he had a couple of male friends who would drop 
by to see him.  He indicated that he had kept a 38 pistol on 
his nightstand for the previous twenty years.  It was noted 
that the veteran had been employed in a warehouse since 1985.  
On examination in October 1997, the veterans psychomotor 
activity was normal, but his mood and affect were somewhat 
depressed and tearful.  The examiner noted that during the 
examination, the veterans hands shook mildly, his speech was 
a normal rate and rhythm, and his thoughts were linear and 
goal directed.  There was no evidence of any hallucinations, 
delusions or suicidal/homicidal ideation.  The veteran had 
good judgment, but his insight was noted to have been limited 
as a result of his lack of knowledge about PTSD.  The 
impression the examiner was chronic PTSD and the veteran was 
assigned a GAF score of 55.  Subsequent VA outpatient 
reports, dating from October 1997 to January 1998, reflect 
that the veteran had a joined a PTSD support group and was on 
medication.

During a February 1998 hearing at the RO in Louisville, 
Kentucky, the veteran testified that he had difficulty 
concentrating which interfered with his job as a 
warehouseman.  The veteran reported having nightmares and 
intrusive thoughts of Vietnam a couple of times a week.  He 
testified that he was on medication for his PTSD and was 
attending a support group at the Lexington VA.  The veteran 
related that he stayed alone and isolated himself.
  

III.  Analysis

Overall, the veterans disability picture from PTSD appears 
to be significantly closer to that contemplated by a 50 
percent evaluation than that contemplated by a 30 percent 
evaluation under the revised criteria of Diagnostic Code 
9411.  Similarly, the veterans VA examination reports 
indicate a degree of social and industrial impairment from 
PTSD that is more appropriately characterized as 
considerable, rather than definite.  

In this regard, the Board notes that the veterans primary 
complaint associated with his PTSD is that it has caused him 
to have significant cognitive deficits, such as memory loss 
and poor concentration, which in turn, has caused him to have 
difficulty at his job. In addition, the veterans symptoms 
include a flattened affect, nightmares, flashbacks, 
irritability, anxiety, depression, an inability to sleep, 
short-term memory loss, social isolation, and a need for 
group therapy and medication. With regards to social 
impairment, the veteran has indicated that he only has a 
couple of close male friends, who are also veterans, with 
whom he associates with, as well as a good relationship with 
his daughter. In light of the foregoing, the criteria for an 
evaluation of 50 percent under the old and new rating 
criteria have been met.  The benefit of the doubt has been 
resolved in the veterans favor. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411.  Symptoms and findings commensurate with severe social 
and industrial inadaptability as contemplated by the old 
criteria or symptomatology such as suicidal ideation, 
obsessional rituals, intermittently illogical, obscure, or 
irrelevant speech, of the scope and extent required by the 
new criteria for a 70 percent evaluation are not shown by the 
record. It is noted that the veteran has been employed full-
time as a warehouseman for the previous twelve years.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards. As noted 
above, the veteran has been employed full-time as a 
warehouseman for many years.   Further, it is not 
demonstrated that he has required frequent hospitalization 
for treatment of the disability at issue. Based on this 
information, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

Entitlement to an evaluation of 50 percent for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.






		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
